DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-14, 16-22 are pending.
Claims 1, 3-14, 16, 18, 20, 22 are under examination on the merits.
Claims 1, 3-14, 16-21 are amended.
Claims 2 and 15 are previously canceled.
Claim 22 is newly added.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/21 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims under 35 U.S.C. 103 as being unpatentable over EP 1829908 by Vogel et al in view of “Use of cone calorimeter for evaluating fire performances of polyurethane foams” by Checchin et al. in further view of “Intumescent fire-retardant systems” by Camino et al in the previous action is withdrawn in view of applicant’s amendment to claim 1 requiring a physical intumescent, which the secondary art does not describe.
Claims 1, 3, 5-14 16, 18, 20, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 1829908 by Vogel et al in view of US 20130197113 by Stahl et al.
Vogel describes a kit for producing a foam upon mixing. 
Regarding claims 1 and 22, Vogel describes a foamable multi-component composition (paragraph 6) with an alkoxysilane-functional polymer (paragraph 8), a blowing agent mixture (paragraph 11), and a crosslinking agent (water, paragraph 10, 15, 21; paragraph 32 low molecular weight compounds with high density of crosslinkable alkoxysilyl groups). The alkoxysilane-terminated polymers of formula I and/or II meet the instant structure (see translation paragraph 30, original p.6). Vogel describes the individual ingredients which react with each other as separated from one another (paragraph 11, 15, 21, 24). 
For claim 1, Vogel describes an amount and identity of blowing agent in the claimed range. Vogel describes- for example- adding 6 parts calcium carbonate and 13 parts citric acid (paragraph 37, 38), which yields carbon dioxide. This amounts to 19 wt% in the instant language and falls within the claimed amount of “an acid and compound that is able to react with acid to form carbon dioxide”.
Vogel describes flame retardants in general (paragraph 32) and use of the foam system in construction for filling cavities, sealing or thermal insulation (paragraph 1), but is silent as to specific flame retardant systems. It is noted that one of Vogel’s preferred embodiments is a polyurethane foam (paragraph 29). 
Stahl describes polyurethane foam compositions.
Stahl describes adding intumescents to multi-part polyurethane compositions (paragraph 34; “portion” refers to separate components in paragraph 64). Stahl describes adding expandable graphite (abstract) which the instant specification describes as a physical intumescent (instant publication paragraph 54). Stahl describes adding 1-50 wt% intumescent (paragraph 35). Stahl links the intumescent to “improved fire-retardant properties” (abstract). Thus it would be obvious to one of ordinary skill to use the intumescents described by Stahl in the multi-part polyurethane composition of Vogel, especially where Vogel describes flame retardants, in order to impart improved fire retardant properties. 
Regarding the claimed density, while Vogel is silent as to the density, the instant specification attributes the density to the insulating-layer-forming fire protection additive (publication paragraph 57). The instant specification is silent as to specific process steps which cause the instantly claimed density. There are no reports in the instant specification of foams which do not have the instantly claimed density, nor is the density reported for inventive examples. The instant describes adding up to 41 wt% of acid-forming-carbon dioxide blowing agent (claim 1), an amount of insulating-layer forming additive as 10-70wt% (publication paragraph 58) and states adding stabilizers can support lower density foams (publication paragraph 71, 72). Stahl describes adding 1-50 wt% intumescent (paragraph 35). Vogel gives an example of blowing agent of 6 parts calcium carbonate and 13 parts citric acid, which falls within the claimed range (paragraph 37, 38), and does not limit the amount of blowing agent added. Vogel describes adding foam stabilizers (paragraph 32). Given the similarities between the instant composition and that of Vogel in view of Stahl, and the presence of only one bound on the claimed density, one of ordinary skill would reasonably expect the composition to exhibit a density in the claimed range. 

Regarding claim 3, Vogel describes carbonates reacting with acids to make carbon dioxide (paragraph 12). This is also the reaction in example 1, paragraph 37 and 38. 

Regarding claim 5, Vogel describes for example polyether and polyurethane backbones (paragraph 28, 29). 

Regarding claim 6, Vogel depicts at least two alkoxy-functional silane groups (see original figure 1 and II p.6). 

Regarding claim 7, Vogel describes water (paragraph 10, 15, 21). 

Regarding claim 8, Stahl describes a combination of multiple physical intumescents including multiple expandable compounds (paragraph 34). 

Regarding claim 9, Stahl describes expandable graphite and other physical intumescents (paragraph 34). The instant specification describes expandable graphite as an ash-crust stabilizer (instant publication paragraph 60). Furthermore, there is no requirement that the ash-crust stabilizer be different than the physical intumescent.

Regarding claim 10, Vogel describes other crosslinkers than water (paragraph 32 low molecular weight compounds with high density of crosslinkable alkoxysilyl groups). 

Regarding claim 11, Vogel describes for example catalysts (paragraph 32). 

Regarding claim 12, Vogel describes for example acids, amines (bases), and metal compounds as catalysts (paragraph 32). 

Regarding claim 13, Vogel describes amines as catalysts (paragraph 32). 

Regarding claim 14 and 20, Vogel describes plasticizers, inorganic fillers, further additives (paragraph 32) and water scavengers (paragraph 31). 

Regarding claim 16, Vogel describes expelling the foam into a cavity, i.e. mold, creating a molded block which is foamed (paragraph 41). 

Regarding claim 18, while Vogel is silent as to the density, the instant specification attributes the density to the insulating-layer-forming fire protection additive (publication . 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over EP 1829908 by Vogel et al in view of US 20130197113 by Stahl et al in further view of US 20060014844 by Lim et al. 
Vogel is described above.
Regarding claim 4, Vogel is silent as to specifically a blowing agent mixture that comprises a Si-bound hydrogen atom, though he does describe metal hydrides and water as a blowing agent combination yielding hydrogen (paragraph 20). The claimed base and Si-bound hydrogen atom react to evolve hydrogen, which is newly limited to 0.1-15 wt% in claim 1.
Lim describes curable foam elastomeric composition.
Lim describes an alkoxysilyl-capped prepolymer composition for foaming, as does Vogel. Lim describes adding a polyhydrogen siloxane to the composition (paragraph 17), releasing hydrogen by reaction with water (reads on “base”) (paragraph 16). Alternatively, the 
Lim states that the polyhydrogen siloxane achieves crosslinking and foaming (paragraph 33). Thus it would be obvious to one of ordinary skill to use the polyhydrogen siloxane and water or nitrogen-containing compound combination described by Lim as the foaming agent mixture in the alkoxysilyl-capped prepolymer foaming composition of Vogel in order to achieve crosslinking and foaming simultaneously. 
Exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. See MPEP 2141 (III), KSR, 550 U.S. at 404, 82 USPQ2d at 1391.
	

Response to Arguments
Applicant’s argument p.9 penultimate paragraph of Remarks submitted 3/24/21 has been considered and is convincing- Vogel and the secondary references do not specifically teach a physical intumescent. These rejections have been withdrawn. However, new secondary art which teaches the physical intumescent with proper motivation is applied in new rejection above.

Applicant’s argument p.9 final paragraph-p.10 paragraph 2 has been considered but is not persuasive. Applicant states that all claimed components must be present in the applied prior art, and that assumptions about Vogel’s density render it inapplicable. This is not found convincing. Vogel is silent as to density- this does not mean that density does not exist. Density is a property, and indeed Vogel in view of Stahl would necessarily have a density. The factors recited in rejection are the best possible way to establish what that density is. Applicant has not given convincing arguments or evidence for why that density would not overlap with the instant density. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA H ROSEBACH whose telephone number is (571)270-7154.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA H.W. ROSEBACH/               Examiner, Art Unit 1766                                                                                                                                                                                         /MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766